DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: 
            The claims are allowed because of the inclusion of the limitation of a control portion that  when making the printing portion perform test printing based on test image data including a test image, the control portion 
                          sets, as a head line of test mask data, such a read pixel line of a plurality of read pixel lines of read data obtained by the reading portion by performing reading, the plurality of read pixel lines being orthogonal to the sheet conveyance direction, as is located at a position upstream of a detection-time line, the detection-time line being such a read pixel line of the plurality of read pixel lines as is read at a time at which the detection portion detects a leading end of the sheet, by a number of lines calculated by adding the initial number of offset lines to the reference number of lines, 
                      sets, as a non mask region, a sheet read region of the test mask data, the sheet read region being obtained by reading the sheet, and


               said limitations, as set forth in the claim combinations, are not taught or suggested by the prior art of record.

	See Fig. 4 and paragraph [050].

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN HUU TRAN whose telephone number is (571)272-2261.  The examiner can normally be reached on T-F, 6:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUAN H TRAN/Primary Examiner, Art Unit 2853